Citation Nr: 1501379	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-24 260	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Whether VA was correct to terminate nonservice-connected death pension benefits.



ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The decedent, served with the Army National Guard from February 1972 to February 1978, which included a period of active duty training (ADT) from May 1972 to October 1972.  He died in October 2009; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul Minnesota, which terminated the appellant's nonservice-connected death pension benefits, effective January 1, 2010, due to the absence of qualifying service by the decedent.  


FINDINGS OF FACT

1.  The decedent had service in the Army National Guard from February 1972 to February 1978, with a period of (ADT) from May 1972 to October 1972; he had no active duty service. 

2.  At the time of his death, service connection was not in effect for any disabilities and the decedent was not receiving or entitled to receive compensation or retirement pay for a service-connected disability. 

3.  In a September 2010 decision, the appellant was granted nonservice-connected death pension benefits, effective January 1, 2010. 

4.  In October 2011, VA proposed to terminate the appellant's VA non-service-connected death pension benefits on the basis that her spouse had no qualifying service for that benefit.

5.  In May 2012, VA implemented the proposal after following all prescribed procedures and terminated the appellant's VA non-service-connected death pension benefits effective January 1, 2010, based on a finding of administrative error in the original grant of pension benefits.


CONCLUSION OF LAW

Termination of VA death pension benefits was proper.  38 U.S.C.A. §§ 1501, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, is codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  

The appellant's claim of entitlement to VA death pension benefits is being denied as a matter of law.  In VAOPGCPREC 5-2004 (2004) VA's Office of General Counsel held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  

The outcome of this case is controlled by the dates of the decedent's service.  Those dates are not in dispute and the law is controlling.  Thus, further consideration of the VCAA is not required.  


Law and Analysis 

In a September 2010 decision, the Salt Lake City RO granted the appellant nonservice connected death pension benefits, effective January 1, 2010. 

In October 2011, the St. Paul RO advised the appellant that it was proposing to terminate this benefit due to the fact that official documentation shows her husband had only service in the Army National Guard from February 1972 to February 1978, with a period of ADT from May 1972 to October 1972 and no active duty.  It was concluded that the decedent's service did not constitute "active" military service to meet the basic entitlement requirement for nonservice-connected death pension benefits.  In May 2012, the RO advised the appellant that her death pension benefit would be terminated effective January 1, 2010.  The termination was based on a finding of administrative error in the original grant of pension benefits.  The PMC then retroactively terminated the appellant's benefits, effective January 1, 2010.

Under the provisions of 38 C.F.R. §§ 3.105(e), 3.500(b)(2), the effective date of the termination of erroneous award based on administrative error, is the date of the last payment on the erroneous award.  The provisions of 38 C.F.R. § 3.105(f) provide that when pension is terminated due to a change in disability or employability, the appellant will be notified of the proposed termination and be given a period of 60 days to submit additional evidence.  If additional evidence is not received, a rating decision will be issued implementing the termination effective the first day of the month following the month of the rating decision. 

The Board notes that although the pension was not terminated due to a change in disability or employability, the AOJ afforded the appellant the notice required under 38 C.F.R. § 3.105(f). 

The appellant is advancing her claim as a surviving spouse; she contends her late husband had active duty service to render her eligible for VA death pension benefits.  She does not dispute her husband's dates of service, but instead, contends that she is entitled to nonservice-connected pension benefits based upon his Army National Guard service.  She basically argues that this period of service was during the Vietnam War, and thus should qualify as wartime service and that the AOJ's May 2012 decision which terminated those benefits was improper.

Nonservice-connected death pension is payable to the surviving spouse of a Veteran of war who has the requisite wartime service or who was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. §§ 1502, 1521(j), 1541.  To establish basic eligibility for VA nonservice-connected death pension benefits, in part, the claimant must be a Veteran who had active military, naval, or air service during a period of war.  38 U.S.C.A. §§ 101(2), (24), 1521(a) (j) (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.6.  The qualifying periods of war for death pension benefits are the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, and the Persian Gulf War.  See 38 C.F.R. § 3.3(a)(3).

The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "The term "active military, naval, or air service" includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (IDT) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); see also 38 C.F.R. § 3.6, which defines active duty, ADT and IDT.  Thus, by statute, ADT is not considered active duty unless service connection is granted for a condition incurred during such period.

The decedent's period of service is not in dispute.  A NGB Form 22 confirms he served in the Army National Guard from February 1972 to February 1978 and that this was reserve service only with a period of ADT from May 1972 to October 1972.  The claims file also contains a service department certification that he was honorably discharged from the Army National Guard on February 24, 1978 as a reserve of the Army.  See also NGB Form 55 and Orders 4-2 from the New York Army National Guard dated February 15, 1978.  The Board notes that there is no indication that the Veteran had any period of active duty or that he had any additional period of service after February 1978.  

The appellant argues that the Veteran's National Guard service was during the Vietnam War and thus was during a period of war.  However, as outlined above, ADT is not regular active duty under the meaning of 38 U.S.C.A. § 101(24) unless the Veteran sustains a compensable disability during such period.  At the time of death, service connection was not in effect for any disabilities and the decedent was not receiving or entitled to receive compensation or retirement pay for a service-connected disability.  Therefore, there is no scenario under which his National Guard service can be considered active duty service. 

VA's determination of whether a claimant's service meets the threshold statutory service requirement is dependent upon service department records verifying the character of a claimant's service.  See 38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The service records clearly show that the appellant's late husband did not have active military service during a period of war.  The official NGB Form 22, obtained from the service department in 2010, provides the most authoritative certification regarding the nature of the decedent's service and must be accepted as binding on the VA.  There is no evidence that the decedent became disabled or died from a disease or injury incurred during ADT, and the appellant does not allege otherwise.  The appellant does not assert that the Veteran had any other service, and so legally, non-service connected pension benefits cannot be paid.  Thus, his service does not meet the threshold criteria for basic eligibility for non-service-connected pension benefits.

While the Board is sympathetic to the appellant's situation, the Board is bound by the law in this matter, and the pertinent statutes and regulations are clear that entitlement to the pension benefits sought requires, at a minimum, that the decedent Veteran have served on active duty at some point during a period of war.  So while he performed honorable military service in the capacity of a National Guardsmen, the law and implementing regulations specifically exclude service such as the decedent's for purposes of entitlement to nonservice-connected death pension benefits.  Consequently, the Board finds that there is no legal basis for the appellant's claim for nonservice-connected death pension and that the termination was proper.  Sabonis, 6 Vet. App. at 430.  


ORDER

Entitlement to nonservice-connected death pension benefits is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


